DETAILED ACTION
Claims 1- 20 of U.S. Application No. 17001807 filed on 08/25/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/25/2020, and 02/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the intermodular separators are positioned between the stator modules such that the stator modules are separated from one another along the axial direction” as recited I claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5, 7, 9, 11 - 12, 15 - 17, 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (WO 2012093942; Hereinafter, “Olsen”) in view of Nitta et al. (US 6265804; Hereinafter, “Nitta”).
Regarding claim 1: Olsen discloses an electric machine (32), comprising: a stator (stack of laminations 92; fig. 14-15); 
a housing (102) encasing at least a portion of the stator (fig. 15); a housing separator (100; fig. 15) galvanically isolating the housing (102) from the stator (the Examiner would like to note that since “galvanic isolation is defined as “a principle of isolating functional sections of electrical systems to prevent current flow”, and since 100 is insulating, thus prevent currents from flowing from the housing to the stator and vice versa, therefore, the separator 100 is galvanically isolating the housing 102 from the stator).
Olsen does not disclose that the stator is having stator modules; and intermodular separators galvanically isolating the stator modules from one another.
Nitta discloses a stator (26; fig. 26) wherein the stator is having stator modules (core units 29); and intermodular separators (31) galvanically isolating the stator modules (29) from one another (fig. 6).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Olsen to with stator modules; and intermodular separators galvanically isolating the stator modules from one another as disclosed by Nitta to reduce the eddy currents in the stator core, and thus to reduce the iron losses (Nitta, col. 8, lines 45-52).
Regarding claim 2/1: Olsen in view of Nitta discloses the limitations of claim 1 and Nitta further discloses that the electric machine (21) defines an axial direction, a radial direction, and a circumferential direction (the annotated fig. 6 below), and wherein, for each pair of adjacent stator modules (29), an intermodular separator (31) of the intermodular separators is positioned therebetween (fig. 6).

    PNG
    media_image1.png
    670
    928
    media_image1.png
    Greyscale

Regarding claim 5/1: Olsen in view of Nitta discloses the limitations of claim 1 and Nitta further discloses that the electric machine (21) defines an axial direction, a radial direction, and a circumferential direction (annotated fig. 6 above), and wherein the intermodular separators (31) are positioned between the stator modules (29) such that the stator modules are separated from one another along the circumferential direction (fig. 6).
Regarding claim 7/1: Olsen in view of Nitta discloses the limitations of claim 1 and Olsen as modified further discloses that the electric machine (32; fig. 14) defines an axial direction (the shaft direction), a radial direction (the direction from the shaft center to the outer side of the housing), and a circumferential direction (the direction of the circumference of the machine 32), and wherein the housing separator 90 in fig. 14 or 100 in fig. 15) extends annularly around the stator (fig. 14) along the circumferential direction and is positioned between the stator modules (lamination 92) and the housing (102) along the radial direction (fig. 15).
Regarding claim 9/1: Olsen in view of Nitta discloses the limitations of claim 1 and Nitta further discloses that the intermodular separators (31) each have a thickness in a range of 25 - 250 microns (0.01mm-0.15mm which = 10-150 microns; col. 8, lines 60-61).
Regarding claim 11/1: Olsen in view of Nitta discloses the limitations of claim 1 and Olsen further discloses that each one of the stator modules (50) has an associated set of stator windings (fig. 6), and wherein the stator windings of each set (of each winding group 50) are wound only within their respective stator modules (50).
Regarding claim 12/11/1: Olsen in view of Nitta discloses the limitations of claim 11 and Olsen further discloses that the stator windings of each set are arranged in a distributed configuration (page 10, line 16).
Regarding claim 15: Olsen discloses a power distribution system (46), comprising: a high voltage power bus (high DC voltage bus 45) operable to carry high voltage electrical power; power converters (33) electrically coupled with the high voltage power bus (fig.6) and operable to segment the high voltage electrical power (fig. 6);
 and wherein each one of the stator modules (each of winding groups 50) is electrically coupled with a respective one of the power converters (33; fig. 6), and wherein each one of the stator modules (each of winding groups 50) receives a portion of the segmented high voltage electrical power (fig. 6).
an electric machine (32), comprising: a stator (stack of laminations 92; fig. 14-15); a housing (102) encasing at least a portion of the stator (fig. 15); a housing separator (100; fig. 15) galvanically isolating the housing (102) from the stator (the Examiner would like to note that since “galvanic isolation is defined as “a principle of isolating functional sections of electrical systems to prevent current flow”, and since 100 is insulating, thus prevent currents from flowing from the housing to the stator and vice versa, therefore, the separator 100 is galvanically isolating the housing 102 from the stator).
Olsen does not disclose that the stator is having stator modules; and intermodular separators galvanically isolating the stator modules from one another.
Nitta discloses a stator (26; fig. 26) wherein the stator is having stator modules (core units 29); and intermodular separators (31) galvanically isolating the stator modules (29) from one another (fig. 6).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Olsen to with physically separate stator modules, and intermodular separators galvanically isolating the stator modules from one another as disclosed by Nitta to reduce the eddy currents in the stator core, and thus to reduce the iron losses (Nitta, col. 8, lines 45-52).
Regarding claim 16/15: Olsen in view of Nitta discloses the limitations of claim 15 and Olsen further discloses that the high voltage power bus is a unipolar high voltage power bus (FIG. 6).
Regarding claim 17/15: Olsen in view of Nitta discloses the limitations of claim 15 and Olsen further discloses that the high voltage power bus is a bipolar high voltage power bus (fig. 7).
Regarding claim 19/15: Olsen in view of Nitta discloses the limitations of claim 15 and Olsen further discloses that the stator modules (50) are electrically coupled with their respective power converters (33) in a cascade arrangement (fig. 6).
Regarding claim 20: Olsen discloses an aircraft (intended use limitation), comprising:
When reading the preamble in the context of the entire claim, the recitation “an aircraft” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
a power distribution system (46), comprising: a high voltage power bus (high DC voltage bus 45) operable to carry high voltage electrical power; power converters (33) electrically coupled with the high voltage power bus (fig.6) and operable to segment the high voltage electrical power (fig. 6);
 and wherein each one of the stator modules (each of winding groups 50) is electrically coupled with a respective one of the power converters (33; fig. 6), and wherein each one of the stator modules (each of winding groups 50) receives a portion of the segmented high voltage electrical power (fig. 6) and each of the stator modules (50) is at an independent voltage (since in screen 60) with respect to each other;
an electric machine (32), comprising: a stator (stack of laminations 92; fig. 14-15); a housing (102) encasing at least a portion of the stator (fig. 15); a housing separator (100; fig. 15) galvanically isolating the housing (102) from the stator (the Examiner would like to note that since “galvanic isolation is defined as “a principle of isolating functional sections of electrical systems to prevent current flow”, and since 100 is insulating, thus prevent currents from flowing from the housing to the stator and vice versa, therefore, the separator 100 is galvanically isolating the housing 102 from the stator).
Olsen does not disclose that the stator is having stator modules; and intermodular separators galvanically isolating the stator modules from one another.
Nitta discloses a stator (26; fig. 26) wherein the stator is having stator modules (core units 29); and intermodular separators (31) galvanically isolating the stator modules (29) from one another (fig. 6).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Olsen to with physically separate stator modules, and intermodular separators galvanically isolating the stator modules from one another as disclosed by Nitta to reduce the eddy currents in the stator core, and thus to reduce the iron losses (Nitta, col. 8, lines 45-52).
Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Sarlioglu et al. (US 10020717; Hereinafter, “Sarlioglu”).
Regarding claim 1: Olsen discloses an electric machine (32), comprising: a stator (stack of laminations 92; fig. 14-15); 
a housing (102) encasing at least a portion of the stator (fig. 15); a housing separator (100; fig. 15) galvanically isolating the housing (102) from the stator (the Examiner would like to note that since “galvanic isolation is defined as “a principle of isolating functional sections of electrical systems to prevent current flow”, and since 100 is insulating, thus prevent currents from flowing from the housing to the stator and vice versa, therefore, the separator 100 is galvanically isolating the housing 102 from the stator).
Olsen does not disclose that the stator is having stator modules; and intermodular separators galvanically isolating the stator modules from one another.
Sarlioglu discloses a stator (104, 106; fig. 1-2) wherein the stator is having stator modules (each having a core 113, teeth 116, and magnet 118 in between the two teeth); and intermodular separators (magnet 118) galvanically isolating the stator modules (113, and 116) from one another (fig. 1-2).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Olsen to with stator modules; and intermodular separators galvanically isolating the stator modules from one another as disclosed by Sarlioglu to increase the produced flux of the stator, thus improve its efficiency.
Regarding claim 2/1: Olsen in view of Sarlioglu discloses the limitations of claim 1 and Sarlioglu further discloses that the electric machine defines an axial direction (shaft direction), a radial direction (from the shaft center to the outer of the stator), and a circumferential direction (the direction of the outer surface of the stator), and wherein, for each pair of adjacent stator modules (113 and two 116), an intermodular separator (118) of the intermodular separators is positioned therebetween (fig. 1-2).
Regarding claim 3/2/1: Olsen in view of Sarlioglu discloses the limitations of claim 2 and Sarlioglu further discloses that the stator (104, or 106) has a core body (113) and teeth (116) projecting therefrom along the radial direction (fig.1-2), a radial length of the stator (104, 106) being defined from an outer surface of the core (113) body to an inner end of one of the teeth (116) along the radial direction, and wherein each one of the intermodular separators (118) extends the radial length between its respective adjacent stator modules (fig. 2).
Regarding claim 4/3/2/1: Olsen in view of Sarlioglu discloses the limitations of claim 3 and Sarlioglu further discloses that the stator (104, 106) extends between a first end and a second end along the axial direction (the two axial ends of the stator 104, 106), and wherein each one of the intermodular separators (118) extends from the first end to the second end of the stator along the axial direction (fig. 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Nitta in view of Arita e al. (US 20110070108; Hereinafter, “Arita”).
Regarding claim 6/1: Olsen in view of Nitta discloses the limitations of claim 1 but does not disclose that the electric machine defines an axial direction, a radial direction, and a circumferential direction, and wherein the intermodular separators are positioned between the stator modules such that the stator modules are separated from one another along the axial direction.
Arita discloses the electric machine (100) defines an axial direction (shaft direction), a radial direction (from the shaft center to the outer side of the stator), and a circumferential direction (the circumference of the stator), and wherein the intermodular separators (12) are positioned between the stator modules (8,9) such that the stator modules are separated from one another along the axial direction (fig. 1).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the machine of Olsen in view of Nitta with the electric machine defines an axial direction, a radial direction, and a circumferential direction, and wherein the intermodular separators are positioned between the stator modules such that the stator modules are separated from one another along the axial direction as disclosed by Arita to provide a rotary motor that achieves increased efficiency, reduced size, and increased speed (para [0009]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Sarlioglu (or Nitta) in view of Kronenberg e al. (US 3663075; Hereinafter, “Kronenberg”).
Regarding claim 8/1: Olsen in view of Sarlioglu (or Nitta) discloses the limitations of claim 1 but does not disclose that at least one of the housing separator and the intermodular separators are formed of barium ferrite.
Kronenberg discloses an insulative separators are formed of barium ferrite (col. 3, lines 60-65).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the machine of Olsen in view of Nitta (or Sarlioglu) with at least one of the housing separator and the intermodular separators (the insulator 31 in Nitta or the magnet 118 in Sarlioglu, noting that barium ferrite is widely used as permanent magnet material) are formed of barium ferrite as disclosed by Kronenberg since barium ferrite is insulating material that would prevent the eddy currents from moving across the stator modules, thus to increase the machines efficiency.
Allowable Subject Matter
Claims 10, 13-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is 571 -270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2834